UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05459 Templeton Global Income Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, FL 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 3/31/17 Item 1. Schedule of Investments. TEMPLETON GLOBAL INCOME FUND Statement of Investments, March 31, 2017 (unaudited) Principal Amount* Value Foreign Government and Agency Securities 68.2% Argentina 4.2% Argentine Bonos del Tesoro, 18.20%, 10/03/21. ARS $ 16.00%, 10/17/23. ARS senior note, 15.50%, 10/17/26 ARS a,b Government of Argentina, FRN, 20.926%, 4/03/22 ARS Brazil 13.6% Letra Tesouro Nacional, Strip, 1/01/19 c BRL Strip, 7/01/19 c BRL Nota Do Tesouro Nacional, 10.00%, 1/01/21 c BRL 10.00%, 1/01/23 c BRL 10.00%, 1/01/25 c BRL 10.00%, 1/01/27 c BRL d Index Linked, 6.00%, 5/15/19. c BRL d Index Linked, 6.00%, 8/15/22. c BRL d Index Linked, 6.00%, 5/15/23. c BRL d Index Linked, 6.00%, 8/15/24. c BRL d Index Linked, 6.00%, 8/15/50. c BRL Colombia 3.7% Government of Colombia, senior bond, 7.75%, 4/14/21 COP senior bond, 4.375%, 3/21/23 COP senior bond, 9.85%, 6/28/27 COP Titulos de Tesoreria, B, 7.75%, 9/18/30 COP B, 7.00%, 6/30/32 COP senior bond, B, 11.25%, 10/24/18 COP senior bond, B, 11.00%, 7/24/20 COP senior bond, B, 7.00%, 5/04/22 COP senior bond, B, 10.00%, 7/24/24 COP senior bond, B, 7.50%, 8/26/26 COP senior bond, B, 6.00%, 4/28/28 COP senior note, B, 7.00%, 9/11/19 COP India 4.7% Government of India, senior bond, 7.80%, 5/03/20 INR senior bond, 8.35%, 5/14/22 INR senior bond, 8.08%, 8/02/22 INR senior bond, 8.13%, 9/21/22 INR senior bond, 9.15%, 11/14/24 INR senior note, 7.28%, 6/03/19. INR senior note, 8.27%, 6/09/20. INR senior note, 8.12%, 12/10/20 INR senior note, 7.80%, 4/11/21. INR senior note, 8.79%, 11/08/21 INR senior note, 8.15%, 6/11/22. INR senior note, 7.16%, 5/20/23. INR Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount* Value Foreign Government and Agency Securities (continued) India (continued) Government of India, (continued) senior note, 8.83%, 11/25/23 INR $ senior note, 7.68%, 12/15/23 INR Indonesia 9.3% Government of Indonesia, 6.125%, 5/15/28 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR36, 11.50%, 9/15/19 IDR FR43, 10.25%, 7/15/22 IDR FR48, 9.00%, 9/15/18. IDR FR52, 10.50%, 8/15/30 IDR senior bond, 9.00%, 3/15/29 IDR senior bond, 8.75%, 5/15/31 IDR senior bond, FR31, 11.00%, 11/15/20. IDR senior bond, FR39, 11.75%, 8/15/23 IDR senior bond, FR42, 10.25%, 7/15/27 IDR senior bond, FR44, 10.00%, 9/15/24 IDR senior bond, FR46, 9.50%, 7/15/23 IDR senior bond, FR47, 10.00%, 2/15/28 IDR senior bond, FR53, 8.25%, 7/15/21 IDR senior bond, FR56, 8.375%, 9/15/26 IDR senior bond, FR59, 7.00%, 5/15/27 IDR senior bond, FR61, 7.00%, 5/15/22 IDR senior bond, FR63, 5.625%, 5/15/23 IDR senior bond, FR70, 8.375%, 3/15/24 IDR senior note, FR66, 5.25%, 5/15/18 IDR senior note, FR69, 7.875%, 4/15/19 IDR Mexico 14.8% Government of Mexico, 7.75%, 12/14/17 e MXN M, 4.75%, 6/14/18 e MXN senior note, 8.50%, 12/13/18 e MXN senior note, M, 5.00%, 12/11/19. e MXN f Mexican Udibonos, Index Linked, 3.50%, 12/14/17 g MXN Index Linked, 4.00%, 6/13/19. g MXN Index Linked, 2.50%, 12/10/20 g MXN Peru 3.1% Government of Peru, senior bond, 7.84%, 8/12/20 PEN Philippines 1.3% Government of the Philippines, senior note, 5.875%, 1/31/18 PHP senior note, 3.375%, 8/20/20 PHP senior note, 3-21, 2.875%, 5/22/17 PHP senior note, 5-72, 2.125%, 5/23/18 PHP senior note, 7-51, 5.00%, 8/18/18. PHP |2 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Principal Amount* Value Foreign Government and Agency Securities (continued) Philippines (continued) Government of the Philippines, (continued) senior note, 7-56, 3.875%, 11/22/19 578,780,000 PHP $ 11,478,728 13,873,545 Portugal 0.6% h Government of Portugal, 144A, 5.125%, 10/15/24. 6,416,000 6,226,535 South Africa 0.8% Government of South Africa, 8.00%, 1/31/30 29,090,000 ZAR 1,964,719 7.00%, 2/28/31 7,724,000 ZAR 472,842 8.25%, 3/31/32 17,857,000 ZAR 1,206,438 8.875%, 2/28/35 17,861,000 ZAR 1,248,912 8.50%, 1/31/37 11,199,000 ZAR 748,601 R186, 10.50%, 12/21/26 21,454,000 ZAR 1,764,582 senior bond, 6.25%, 3/31/36 12,059,000 ZAR 638,272 8,044,366 South Korea 8.4% Korea Treasury Bond, senior note, 1.25%, 12/10/19 2,725,000,000 KRW 2,413,451 senior note, 2.00%, 3/10/21. 73,403,200,000 KRW 66,280,403 senior note, 1.375%, 9/10/21 19,675,400,000 KRW 17,293,663 85,987,517 i Supranational 1.0% Inter-American Development Bank, senior bond, 7.50%, 12/05/24. 185,000,000 MXN 10,049,562 Ukraine 2.7% h Government of Ukraine, 144A, 7.75%, 9/01/22 4,591,000 4,416,083 144A, 7.75%, 9/01/23 3,082,000 2,914,493 144A, 7.75%, 9/01/24 3,041,000 2,851,211 144A, 7.75%, 9/01/25 4,941,000 4,567,263 144A, 7.75%, 9/01/26 4,361,000 4,012,120 144A, 7.75%, 9/01/27 4,981,000 4,570,068 j,k 144A, VRI, GDP Linked Security, 5/31/40 11,154,000 4,177,173 27,508,411 Total Foreign Government and Agency Securities (Cost $691,275,633) . 696,322,394 Short Term Investments 25.7% Foreign Government and Agency Securities 4.7% Colombia 0.1% Colombian Tes Corto Plazo, Strip, 6/13/17 - 9/12/17 1,544,000,000 COP 525,530 Mexico 2.4% l Mexico Treasury Bill, 4/12/17 - 11/09/17. 47,886,210 m MXN 24,937,277 Philippines 2.2% l Philippine Treasury Bill, 4/19/17 - 9/27/17. 1,136,860,000 PHP 22,477,713 Total Foreign Government and Agency Securities (Cost $49,637,899) 47,940,520 Total Investments before Money Market Funds (Cost $740,913,532) 744,262,914 |3 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Shares Value Money Market Funds (Cost $214,243,609) 21.0% United States 21.0% n,o Institutional Fiduciary Trust Money Market Portfolio, 0.32% $ Total Investments (Cost $955,157,141) 93.9% Other Assets, less Liabilities 6.1% Net Assets 100.0% $ *The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b Security purchased on a when-issued basis. c Principal amount is stated in 1,000 Brazilian Real Units. d Redemption price at maturity is adjusted for inflation. e Principal amount is stated in 100 Mexican Peso Units. f Principal amount of security is adjusted for inflation. g Principal amount is stated in 100 Unidad de Inversion Units. h Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At March 31, 2017, the aggregate value of these securities was $33,734,946, representing 3.3% of net assets. i A supranational organization is an entity formed by two or more central governments through international treaties. j Non-income producing. k The principal represents the notional amount. See Note 3 regarding value recovery instruments. l The security was issued on a discount basis with no stated coupon rate. m Principal amount is stated in 10 Mexican Peso Units. n See Note 6 regarding investments in affiliated management investment companies. o The rate shown is the annualized seven-day yield at period end. At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts Chilean Peso DBAB Buy 4/03/17 $  $ ) Chilean Peso DBAB Sell 4/03/17  ) Chilean Peso JPHQ Buy 4/03/17  ) Chilean Peso JPHQ Sell 4/03/17  ) Chilean Peso MSCO Buy 4/03/17  ) Chilean Peso MSCO Sell 4/03/17  ) Euro GSCO Buy 4/03/17  ) Euro GSCO Sell 4/03/17  ) Australian Dollar GSCO Sell 4/06/17  Chilean Peso DBAB Buy 4/06/17  ) Chilean Peso MSCO Buy 4/07/17  ) Japanese Yen JPHQ Sell 4/07/17  Mexican Peso CITI Buy 4/07/17  ) Chilean Peso JPHQ Buy 4/10/17  Euro BOFA Sell 4/10/17  ) Euro HSBK Sell 4/10/17  ) Euro JPHQ Sell 4/10/17  ) Euro BOFA Sell 4/11/17  ) Euro SCNY Sell 4/11/17  ) | 4 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Japanese Yen HSBK Sell 4/11/17 $ $  Euro JPHQ Sell 4/12/17  ) Euro JPHQ Sell 4/13/17  ) Japanese Yen BZWS Sell 4/13/17  Japanese Yen CITI Sell 4/13/17  Japanese Yen DBAB Sell 4/13/17  Chilean Peso DBAB Buy 4/17/17  Chilean Peso DBAB Buy 4/18/17  Chilean Peso GSCO Buy 4/18/17  Euro GSCO Sell 4/18/17  ) Euro JPHQ Sell 4/18/17  ) Euro UBSW Sell 4/18/17  ) Indian Rupee JPHQ Buy EUR 4/18/17  Indonesian Rupiah JPHQ Buy AUD 4/19/17  ) Chilean Peso DBAB Buy 4/20/17  Chilean Peso DBAB Buy 4/24/17  ) Euro JPHQ Sell 4/24/17  Japanese Yen BZWS Sell 4/24/17  Mexican Peso DBAB Buy 4/24/17  South Korean Won HSBK Sell 4/25/17  ) Chilean Peso MSCO Buy 4/26/17  ) South Korean Won HSBK Sell 4/26/17  ) Euro BZWS Sell 4/27/17  Euro GSCO Sell 4/27/17  Indian Rupee DBAB Buy 4/27/17  Chilean Peso DBAB Buy 4/28/17  ) Euro BOFA Sell 4/28/17  Indian Rupee HSBK Buy EUR 4/28/17  Chilean Peso MSCO Buy 5/02/17  ) Euro GSCO Sell 5/02/17  Euro JPHQ Sell 5/02/17 36  South Korean Won HSBK Sell 5/02/17  ) Chilean Peso DBAB Buy 5/08/17  ) Euro BZWS Sell 5/08/17  Chilean Peso DBAB Buy 5/09/17  ) Euro HSBK Sell 5/10/17  Australian Dollar JPHQ Sell 5/15/17  Chilean Peso DBAB Buy 5/15/17  ) Chilean Peso MSCO Buy 5/15/17  ) Euro BOFA Sell 5/15/17  Euro CITI Sell 5/15/17  Euro GSCO Sell 5/15/17  Euro JPHQ Sell 5/15/17  ) Euro SCNY Sell 5/15/17  ) Japanese Yen GSCO Sell 5/15/17  Japanese Yen HSBK Sell 5/15/17  Japanese Yen SCNY Sell 5/15/17  South Korean Won CITI Sell 5/15/17  ) Euro GSCO Sell 5/16/17  ) Euro JPHQ Sell 5/16/17  ) Euro SCNY Sell 5/16/17  ) Japanese Yen MSCO Sell 5/16/17  |5 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Japanese Yen SCNY Sell 5/16/17 $ $  South Korean Won CITI Sell 5/16/17  ) Chilean Peso JPHQ Buy 5/17/17  ) Euro BOFA Sell 5/17/17  ) Euro GSCO Sell 5/17/17  ) Chilean Peso DBAB Buy 5/18/17  ) Japanese Yen BOFA Sell 5/18/17  Japanese Yen CITI Sell 5/18/17  South Korean Won HSBK Sell 5/18/17  ) Japanese Yen BOFA Sell 5/19/17  Japanese Yen HSBK Sell 5/19/17  Chilean Peso JPHQ Buy 5/22/17  ) Euro JPHQ Sell 5/22/17  Euro UBSW Sell 5/22/17  Indonesian Rupiah JPHQ Buy AUD 5/22/17  Japanese Yen BOFA Sell 5/22/17  Japanese Yen JPHQ Sell 5/22/17  South Korean Won DBAB Sell 5/22/17  ) Euro JPHQ Sell 5/23/17  ) Euro UBSW Sell 5/23/17  ) Chilean Peso CITI Buy 5/24/17  ) Japanese Yen BOFA Sell 5/25/17  Japanese Yen HSBK Sell 5/25/17  Chilean Peso DBAB Buy 5/30/17  ) Euro BOFA Sell 5/30/17  ) Euro SCNY Sell 5/30/17  ) Mexican Peso JPHQ Buy 5/30/17  Chilean Peso DBAB Buy 5/31/17  ) Euro BOFA Sell 5/31/17  ) Indian Rupee DBAB Buy EUR 5/31/17  Euro UBSW Sell 6/06/17  ) Euro BOFA Sell 6/08/17  ) Japanese Yen CITI Sell 6/08/17  Japanese Yen HSBK Sell 6/09/17  ) Australian Dollar CITI Sell 6/13/17  ) Australian Dollar JPHQ Sell 6/13/17  ) Chilean Peso DBAB Buy 6/13/17  Japanese Yen HSBK Sell 6/13/17  ) Euro MSCO Sell 6/14/17  ) South Korean Won CITI Sell 6/15/17  ) Australian Dollar CITI Sell 6/16/17  ) Australian Dollar JPHQ Sell 6/16/17  ) Euro JPHQ Sell 6/16/17  ) Euro MSCO Sell 6/16/17  ) Japanese Yen CITI Sell 6/16/17  Japanese Yen HSBK Sell 6/16/17  ) Japanese Yen JPHQ Sell 6/16/17  Australian Dollar CITI Sell 6/19/17  ) Euro UBSW Sell 6/19/17  ) Japanese Yen DBAB Sell 6/19/17  Euro UBSW Sell 6/20/17  Japanese Yen CITI Sell 6/20/17  |6 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) South Korean Won DBAB Sell 6/20/17 $  $ ) Japanese Yen DBAB Sell 6/22/17  Chilean Peso JPHQ Buy 6/30/17  Chilean Peso DBAB Buy 7/03/17  Euro GSCO Sell 7/03/17  Japanese Yen JPHQ Sell 7/03/17  ) Japanese Yen BZWS Sell 7/11/17  ) Japanese Yen GSCO Sell 7/11/17  ) Japanese Yen JPHQ Sell 7/11/17  ) Japanese Yen BZWS Sell 7/13/17  ) Japanese Yen CITI Sell 7/13/17  ) Japanese Yen HSBK Sell 7/13/17  ) Japanese Yen JPHQ Sell 7/14/17  Japanese Yen SCNY Sell 7/20/17  ) Malaysian Ringgit DBAB Buy EUR 7/20/17  ) Japanese Yen DBAB Sell 7/24/17  ) Japanese Yen CITI Sell 7/25/17  Japanese Yen JPHQ Sell 7/25/17  ) Japanese Yen JPHQ Sell 7/27/17  ) Japanese Yen DBAB Sell 7/31/17  Japanese Yen HSBK Sell 7/31/17  ) Japanese Yen GSCO Sell 8/16/17  ) Japanese Yen JPHQ Sell 8/16/17  ) Japanese Yen DBAB Sell 8/18/17  South Korean Won CITI Sell 8/21/17  ) Japanese Yen HSBK Sell 8/22/17  Japanese Yen JPHQ Sell 8/22/17  Mexican Peso HSBK Buy 8/23/17  Japanese Yen BZWS Sell 8/24/17  Japanese Yen DBAB Sell 8/24/17  Japanese Yen JPHQ Sell 8/28/17  Japanese Yen DBAB Sell 8/30/17  Japanese Yen JPHQ Sell 8/30/17  Japanese Yen BZWS Sell 8/31/17  ) Japanese Yen HSBK Sell 9/01/17  Mexican Peso MSCO Buy 9/01/17  Mexican Peso HSBK Buy 9/06/17  Japanese Yen BZWS Sell 9/11/17  ) Japanese Yen DBAB Sell 9/13/17  ) South Korean Won CITI Sell 9/20/17  ) Japanese Yen BZWS Sell 9/21/17  ) Japanese Yen BZWS Sell 9/25/17  Japanese Yen MSCO Sell 9/25/17  ) South Korean Won HSBK Sell 9/27/17  ) Japanese Yen JPHQ Sell 9/29/17  Japanese Yen JPHQ Sell 10/10/17  Mexican Peso DBAB Buy 10/23/17  Mexican Peso CITI Buy 10/24/17  South Korean Won HSBK Sell 10/31/17  ) Japanese Yen CITI Sell 11/09/17  Japanese Yen CITI Sell 11/14/17  Japanese Yen JPHQ Sell 11/14/17  |7 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Japanese Yen CITI 152,157,000 1,436,514 11/16/17 $ 54,669 $ — Japanese Yen JPHQ 1,900,700,000 16,973,415 11/16/17 — (288,182 ) Japanese Yen DBAB 592,373,000 5,522,056 11/21/17 140,787 — Mexican Peso CITI 245,000,000 11,425,747 11/24/17 1,199,638 — Japanese Yen SCNY 696,345,000 6,391,711 11/27/17 63,802 — Japanese Yen CITI 496,800,000 4,436,487 12/12/17 — (81,903 ) Japanese Yen JPHQ 467,930,000 4,147,544 12/13/17 — (108,513 ) Japanese Yen CITI 152,232,000 1,380,965 2/09/18 — (8,283 ) Japanese Yen CITI 613,483,000 5,588,677 2/13/18 — (11,178 ) Japanese Yen JPHQ 1,893,639,000 16,973,415 2/16/18 — (314,667 ) Mexican Peso CITI 62,000,000 2,939,085 2/26/18 212,306 — Japanese Yen HSBK 796,744,000 7,207,092 2/27/18 — (71,462 ) Japanese Yen JPHQ 304,127,000 2,759,047 2/28/18 — (19,427 ) Japanese Yen JPHQ 416,700,000 3,735,595 3/05/18 — (72,438 ) Japanese Yen HSBK 196,900,000 1,754,433 3/06/18 — (45,052 ) Japanese Yen CITI 220,552,000 1,995,088 3/23/18 — (22,542 ) Total Forward Exchange Contracts $ 16,781,083 $ (8,440,025 ) Net unrealized appreciation (depreciation) $ 8,341,058 *In U.S. dollars unless otherwise indicated. a May be comprised of multiple contracts with the same counterparty, currency and settlement date. At March 31, 2017, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH $ 35,260,000 1/22/25 $ 878,072 $ — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 44,070,000 1/23/25 916,713 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 26,010,0001/27/25 538,535 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 6,500,000 1/29/25 152,337 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 5,500,000 1/30/25 127,283 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 8,680,000 2/03/25 283,128 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.978% LCH 800,000 3/27/25 18,453 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.985% LCH 800,000 3/27/25 18,019 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.449% LCH 6,340,000 7/02/25 — (92,277 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.310% LCH 16,220,000 7/29/25 — (37,162 ) |8 TEMPLETON GLOBAL INCOME FUND STATEMENT OF INVESTMENTS (UNAUDITED) Interest Rate Swap Contracts (continued) Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts (continued) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.752% LCH $ 23,960,000 7/29/45 $ — $ (542,102 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.378% LCH 56,100,000 11/18/46 3,018,550 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.794% LCH 10,100,000 3/13/47 — (299,889 ) Total Interest Rate Swap Contracts $ 5,951,090 $ (971,430 ) Net unrealized appreciation (depreciation) $ 4,979,660 See Abbreviations on page 14. |9 TEMPLETON GLOBAL INCOME FUND Notes to Statement of Investments (unaudited) 1. ORGANIZATION Templeton Global Income Fund (Fund) is registered under the Investment Company Act of 1940 as a closed-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Fund’s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Fund’s Board of Trustees (the Board), the Fund’s administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Fund’s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter (OTC) market rather than on a securities exchange. The Fund’s pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Derivative financial instruments listed on an exchange are valued at the official closing price of the day. Certain derivative financial instruments trade in the OTC market. The Fund’s pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Fund’s net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. |10 TEMPLETON GLOBAL INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Fund attempts to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Fund include failure of the Fund to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Fund of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty the next business day, or within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Fund’s custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Fund’s investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. At March 31, 2017, the Fund received $938,422 in United Kingdom Treasury Bonds and U.S. Government and Agency Securities as collateral for derivatives. The Fund entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. The Fund entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. The Fund invests in value recovery instruments (VRI) primarily to gain exposure to growth risk. Periodic payments from VRI are dependent on established benchmarks for underlying variables. VRI has a notional amount, which is used to calculate amounts of payments to holders. Payments are recorded upon receipt as realized gains. The risks of investing in VRI include growth risk, liquidity, and the potential loss of investment. |11 TEMPLETON GLOBAL INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 4. INCOME TAXES At March 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments. $ 965,937,892 Unrealized appreciation $ 39,459,995 Unrealized depreciation (46,891,364 ) Net unrealized appreciation (depreciation) $ (7,431,369 ) 5. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended March 31, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.32% 143,876,895 93,989,354 (23,622,640 ) 214,243,609 $ 214,243,609 $ 72,908 $- 1.0 % 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. |12 TEMPLETON GLOBAL INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) A summary of inputs used as of March 31, 2017, in valuing the Fund’s assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Foreign Government and Agency Securities a $ — $ 696,322,394 $ — $ 696,322,394 Short Term Investments 214,243,609 47,940,520 — 262,184,129 Total Investments in Securities $ 214,243,609 $ 744,262,914 $ — $ 958,506,523 Other Financial Instruments: Forward Exchange Contracts $ — $ 16,781,083 $ — $ 16,781,083 Swap Contracts. — 5,951,090 — 5,951,090 Total Other Financial Instruments $ — $ 22,732,173 $ — $ 22,732,173 Liabilities: Other Financial Instruments: Forward Exchange Contracts $ — $ 8,440,025 $ — $ 8,440,025 Swap Contracts. — 971,430 — 971,430 Total Other Financial Instruments $ — $ 9,411,455 $ — $ 9,411,455 a For detailed categories, see the accompanying Statement of Investments. 8. NEW ACCOUNTING PRONOUNCEMENTS In March 2017, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2017-08, Receivables Nonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The amendments in the ASU shorten the amortization period for certain callable debt securities, held at a premium, to be amortized to the earliest call date. The ASU does not require an accounting change for securities held at a discount; which continues to be amortized to maturity. The ASU is effective for fiscal years and interim periods within those fiscal years beginning after December 15, 2018. Management is currently evaluating the impact, if any, of applying this provision. 9. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Fund’s financial statements and related disclosures. 10. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. |13 TEMPLETON GLOBAL INCOME FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) Abbreviations Counterparty/Exchange Currency Selected Portfolio BOFA Bank of America Corp. ARS Argentine Peso BBA British Bankers Association BZWS Barclays Bank PLC AUD Australian Dollar FRN Floating Rate Note CITI Citigroup, N.A. BRL Brazilian Real GDP Gross Domestic Product DBAB Deutsche Bank AG COP Colombian Peso LIBOR London InterBank Offered Rate GSCO Goldman Sachs Group, Inc. EUR Euro VRI Value Recovery Instruments HSBK HSBC Bank PLC IDR Indonesian Rupiah JPHQ JPMorgan Chase N.A. INR Indian Rupee LCH LCH Clearnet LLC KRW South Korean Won MSCO Morgan Stanley and Co. Inc. MXN Mexican Peso SCNY Standard Chartered Bank PEN Peruvian Nuevo Sol UBSW UBS AG PHP Philippine Peso USD United States Dollar ZAR South African Rand For additional information on the Fund’s significant accounting policies, please refer to the Fund’s most recent semiannual or annual shareholder report. |14 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Mark H. Otani, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Templeton Global Income Fund By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2017 By /s/ MARK H. OTANI Mark H. Otani Chief Financial Officer and Chief Accounting Officer Date
